DETAILED ACTION
Claim(s) 1-32 are presented for examination. 
Claim(s) 1-20 canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on (07/30/2020; 10/26/2020; 04/15/2021; 07/12/2021; 09/10/2021; 10/30/2021; and 01/12/2022) follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant’s amendment of the specification filed July 30th, 2020 is being considered.

Drawings
The drawings were received on  July 30th, 2020.  These drawings are accepted.

Terminal Disclaimer
The terminal disclaimer filed on January 10th, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of issued patent (US 10,764,924 B2) has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. 
	Authorization for this examiner’s amendment was given in an interview with Young Seok Koo (Reg. No. 76,255) on January 10th, 2022 (see interview summary PP# 20220110).

The title of the invention has been amended as follows: “HIGH DENSITY ENVIRONMENT INCLUDING OVERLAPPED BASIC SERVICE SET”.

The specification of the invention filed July 30th, 2020 is amended as follows: 

CROSS-REFERENCE TO RELATED APPLICATIONS
	This application is a continuation of U.S. Patent Application No. 15/968,681 filed on May 1, 2018, now issued as US Patent No.: 10,764,924 B2 which is a continuation of International Patent Application No. PCT/KR2016/012615 filed on November 3, 2016, which claims the priority to Korean Patent Application No. 10-2015-0154100 filed in the Korean Intellectual Property Office on November 3, 2015, Korean Patent Application No. 10-2015-0156467 filed in the Korean Intellectual Property Office on November 9, 2015, Korean Patent Application No. 10-2016-0062425 filed in the Korean Intellectual Property Office on May 20, 2016, Korean Patent Application No. 10-2016-0074091 filed in the Korean Intellectual Property Office on June 14, 2016 and Korean Patent Application No. 10-2016-0086044 filed in the Korean Intellectual Property Office on July 7, 2016, the entire contents of which are incorporated herein by reference.


Allowable Subject Matter
Claim(s) 21-32 are allowed. 
	The following is a statement of reasons for the indication of allowable subject matter:  
	(i) Amended claims 21 and 27 are allowable over prior art since none of the prior art taken individually or in combination particularly discloses, fairly suggests, or renders obvious the following italic limitations:
	In claims 21 and 27 … “not set a network allocation vector based on the trigger frame” … in combination with other limitations recited as specified in claims 21 and 27.
	Note that the first closest prior art Seok (US 2016/0249366 A1) discloses a wireless communication terminal that communicates wirelessly [see fig(s). 4 and 15, pg. 2, ¶28, lines 1-8, an access point (AP) “410 / 1550” performing wireless communications], the terminal [see fig(s). 4 and 15, pg. 2, ¶28, lines 1-8, the access point (AP) “410 / 1550” performing wireless communications] comprising: a transceiver [see fig. 15, pg. 9, ¶151, lines 1-2, a radio frequency RF unit “1580”]; and a processor [see fig. 15, pg. 9, ¶151, lines 1-2, a processor “1560”], wherein the processor [see fig. 15, pg. 9, ¶151, lines 1-2, the processor “1560”] is configured to: receive a first PLCP Protocol Data Unit (PPDU) [see fig. 4, pg. 3, ¶60, lines 1-6, receive a sounding PLCP Protocol Data Unit PPDU “435” from AP “420”] including a trigger frame [see fig. 4, pg. 3, ¶ interference avoidance request frame “425”] through the transceiver [see fig. 57, lines 1-5, including an 15, pg. 9, ¶151, lines 1-2, via the radio frequency RF unit “1580”], wherein the trigger frame [see fig. 4, pg. 3, ¶57, lines 1-5, the interference avoidance request frame “425”] triggers an uplink multiuser PPDU transmission of one or more wireless communication terminals [see fig. 4, pg. 3, ¶62, lines 1-6, initiates an uplink data transmission for a sounding PPDU “435” from wireless access points (AP)’s and stations (STA)’s (STA3 and/or STA4) to AP “420”] in a first Basic Service Set (BSS) [see fig. 4, pg. 3, ¶55, lines 1-3, in a first BSS] which is overlapped [see fig. 4, pg. 3, ¶55, lines 1-3, overlapped in coverage] with a second BSS [see fig. 4, pg. 3, ¶55, lines 1-3, with a second BSS] including the wireless communication terminal [see fig. 4, pg. 3, ¶55, lines 1-3, including the AP “410”], receive a physical layer header [see pg. 3, ¶63, lines 1-5, AP “410” receives a PLCP header] of a second PPDU [see pg. 3, ¶63, lines 1-5, of a sounding PPDU “435”] which is transmitted [see pg. 3, ¶63, lines 1-5, transmitted from AP “420” to AP “410”] in response [see pg. 3, ¶58, lines 1-4, as an interference avoidance response frame (I-avoidance response frame) “415”] to the trigger frame [see fig. 4, pg. 3, ¶57, lines 1-5, to the interference avoidance request frame “425”].
	Note that the second closest prior art Barriac et al. (US 2015/0078299 A1) discloses when predetermined conditions [see pg. 6, ¶71 lines 2-8, when a classifier unit “428” determines the state or condition of devices] including that a transmission power [see pg. 7, ¶87 lines 13-14, a transmission power] of a third PPDU [see pg. 8, ¶97 lines 9-13, of a packet] is below than a value [see pg. 8, ¶97 lines 9-13, is below a certain value] which is determined [see pg. 6, ¶71 lines 2-8, the determined state or condition of devices] based on a received signal strength [see pg. 8, ¶97 lines 9-13, according to the receive signal strength indication (RSSI)] of the first PPDU [see pg. 8, ¶97 lines 9-13, of the packet] are met [see pg. 8, ¶97 lines 9-13, when the receive signal strength indication (RSSI) of the packet is below the certain value], transmit the third PPDU while the second PPDU being transmitted [see pg. 6, ¶71 lines 9-13, the transmit control unit “430” permits certain devices to transmit packets concurrently on the same medium while permitting other devices to transmit using a spatial multiplexing or frequency domain multiplexing technique], and when at least one of the predetermined conditions is not met [see pg. 6, ¶71 lines 2-8, when a classifier unit “428” determines which devices are in a state or condition such that they cannot communicate concurrently], determine whether a channel [see pg. 4, ¶46 lines 1-2, sense/determine if a medium/channel] through which the third PPDU [see pg. 8, ¶97 lines 9-13, the packet] to be transmitted [see pg. 6, ¶71 lines 9-13, for transmission] is idle [see pg. 4, ¶46 lines 1-2, is idle] by using a static Clear Channel Assessment (CCA) threshold value [see pg. 6, ¶79 lines 1-5, using a clear channel assessment (CCA) parameter] and transmit the third PPDU [see pg. 6, ¶71 lines 9-13, transmission of packets] according to whether the channel is idle [see pg. 4, ¶46 lines 1-2, idle] while the second PPDU being transmitted [see pg. 6, ¶71 lines 9-13, while permitting other devices to transmit packets using a spatial multiplexing or frequency domain multiplexing technique], wherein the physical layer header of the second PPDU comprises a spatial reuse field indicating a parameter [see pg. 6, ¶79, lines 1-2, a spatial reuse field or parameter], wherein the parameter [see pg. 6, ¶79, lines 1-2, the spatial reuse field or parameter] is determined [see pg. 6, ¶71 lines 2-8, the determined state or condition of devices] based on a magnitude of interference [see pg. 7, ¶86, lines 1-4, upon packets meeting a particular interference condition] acceptable by a wireless communication terminal [see pg. 7, ¶86, lines 1-4, for determining by an STA if the packet is of a particular category] which transmits the first PPDU [see pg. 6, ¶71 lines 9-13, for transmission of packets] when receiving the second PPDU [see pg. 7, ¶83, lines 4-6, to the received packet], and a transmission power of the first PPDU [see pg. 7, ¶83, lines 14-18, and TX power indicated in the packet], and wherein the predetermined conditions [see pg. 6, ¶71 lines 2-8, the determined state or condition of devices] include that the transmission power [see pg. 7, ¶87 lines 13-14, a transmission power] of the third PPDU [see pg. 8, ¶97 lines 9-13, of a packet] is below than a value [see pg. 7, ¶83, lines 14-18, is less than a value (e.g., indicated by the AP)] which is determined [see pg. 6, ¶71 lines 2-8, the determined state or condition of devices] based on a received signal strength [see pg. 8, ¶97 lines 9-13, the receive signal strength indication (RSSI)] of the first PPDU [see pg. 8, ¶97 lines 9-13, of the packet] and the parameter [see pg. 6, ¶79, lines 1-2, a spatial reuse field or parameter], and that the first PPDU and the second PPDU are transmitted from the same BSS [see pg. 8, ¶97, lines 1-5, packet(s) originate from the same BSS].
	Note that the third closest prior art Luo et al. (US 2018/0146469 A1) discloses: 
	wherein the static CCA threshold value is used for determining whether a channel is idle when the wireless communication terminal is receiving a PPDU transmitted from the second BSS [see pg. 6, ¶92 lines 4-10, the communications node “100” is in a nearby area of an AP in an intra-BSS, and detects that an RSSI of the received PPDU is less than or equal to a CCA threshold or an increased CCA threshold or the node is in a CCA idle state]. 

	However, Luo fails to disclose or render obvious the above italic limitations as claimed.

	Thus, Seok, Barriac, and Luo taken individually or in-combination fails to particularly disclose, fairly suggest, or render obvious the above italic limitations as claimed.

	(ii) Claims 21-32 are also allowable over nonstatutory double patenting rejection since the terminal disclaimer filed on January 10th, 2022 was approved.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“CHU et al.” (Pub. No.: US 2019/0306824 A1); see fig. 3, pg. 7, ¶68 - ¶74.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.P.S./Examiner- TC 2400, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469